 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 497 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Price of North Carolina submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Supporting the designation, during spring 2005, of National Horticultural Therapy Week in order to improve the quality of life for all and increase opportunities for each individual to positively connect with the natural world. 
 
Whereas horticultural therapy is the time-proven practice of using the therapeutic benefits of working in a peaceful garden environment and raising plants to improve the quality of life and to speed rehabilitation;
Whereas horticultural therapy is practiced through vocational, therapeutic, and social programs, and successfully enables and empowers individuals to achieve their maximum independence in settings such as hospitals, correctional facilities, public schools, senior centers, and community gardens; 
Whereas horticultural therapy gained prominence in the United States in rehabilitating wounded World War II veterans through the assistance of volunteers and trained professionals, and continues today in veterans’ hospitals across the country; 
Whereas horticultural therapy brings dignity and enhanced skills by allowing individuals to grow and function to the best of their abilities, and helps individuals such as those recovering from illness or injury, the elderly, socially disadvantaged individuals, and individuals with disabilities; 
Whereas awareness and growth of the profession of horticultural therapy is being realized through increased education opportunities, beginning with the first Master of Science degree in horticultural therapy, awarded by Michigan State University in 1955, and continuing across the country in universities, colleges, community colleges, and through horticultural therapy certificate programs; 
Whereas the American Horticultural Therapy Association provides opportunities for horticultural therapy professionals to share research, professional standards, and best practices, as well as for the public to obtain information and resources; 
Whereas horticultural therapy was practiced by Dr. Benjamin Rush, a signer of the Declaration of Independence; 
Whereas horticultural therapy is beneficial for people of all ages and all walks of life, providing benefits directly through formal programs with trained horticultural therapy professionals, and providing benefits indirectly through encouraging the designation of National Forest System lands and the creation of public gardens and community gardens, and through encouraging the enjoyment of even the smallest backyard garden; and 
Whereas the designation of a National Horticultural Therapy Week would assist in increasing awareness of horticultural therapy and related matters: Now, therefore, be it 
 
That the Congress— 
(1)supports the designation, during spring 2005, of National Horticultural Therapy Week in order to improve the quality of life for all and increase opportunities for each individual to positively connect with the natural world; and 
(2)urges Federal and State governmental entities and the people of the United States to observe such Week with appropriate ceremonies and activities. 
 
